Citation Nr: 1516967	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2. Entitlement to service connection for a left inguinal hernia, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine, status post laminectomy.

3. Entitlement to an increased evaluation in excess of 20 percent for DDD of the lumbar spine, status post laminectomy.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.

ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1958 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing held at the RO; a transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the U.S. Air Force at the Udorn Royal Thai Air Force Base (Udorn RTAFB) during the Vietnam Era as a flight controls systems technician and had duties near the base perimeter.

2. The Veteran has a diagnosis of diabetes mellitus type II.

3. The Veteran's left inguinal hernia is unrelated to his service or any service-connected disease or injury.

4. Even considering functional loss and/or functional movement caused by pain, the Veteran had forward flexion in his back that exceeded 30 degrees; he does not have favorable or unfavorable ankylosis of the spine.

5. The Veteran has not been prescribed bed rest to treat his service-connected back disability at any time during the period of the appeal.


CONCLUSIONS OF LAW

1. Diabetes mellitus type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).  

2. Left inguinal hernia was not incurred in or aggravated by service, nor was it proximately due to, caused by, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3. The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, including the General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims.

With respect to service connection for diabetes mellitus, as the claim is granted, VCAA compliance need not be addressed further for this issue.

A. Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by letters sent to the Veteran in September 2008 (increased rating claim for back disability) and 2009 (service connection for left inguinal hernia).  The claims were last adjudicated in a June 2014 supplemental statement of the case.

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records and service personnel records have been obtained and appear to be complete.  Also, VA obtained available private and VA treatment records.  The record shows that the Veteran had a left inguinal hernia repair likely in 2005 or 2006 at Medical Park Hospital in Winston-Salem.  Although it does not appear that the Veteran identified these records for VA to obtain, the Board finds that adjudication may proceed without prejudicing the Veteran.  During his Board hearing, the Veteran acknowledged that no medical professional has confirmed that he has a hernia that is the result of his back disability.  He also stated that he has not sought treatment specifically for his hernia, although he seeks chiropractic treatment for his back.  Treatment records for the back have been associated with the record.  

The Veteran has undergone VA examinations in connection with his claim for increase for his back disability, including in September 2008 and February 2014.  The Board finds that those examinations are sufficient to proceed with the appeal to the extent the examinations report those objective medical findings necessary to adequately determine the degree of severity of the Veteran's DDD of the lumbar spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).

With respect to the left inguinal hernia claim, the Veteran was afforded a VA examination in December 2009.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical opinions regarding the most likely etiology of the left inguinal hernia.  See id.  

To the extent the VA examinations provide any inconclusive or contradictory findings, the Board finds no reason to remand for a new examination as the other evidence of record is adequate to fully resolve the appeal.  See 38 C.F.R. § 3.159(c)(4).

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the February 2015 Board hearing, the undersigned AVLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed conditions, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Diabetes Mellitus, Type II

The Veteran contends service connection is warranted for his diabetes mellitus type II because he was exposed to herbicides, specifically Agent Orange, at Udorn RTAFB while on active duty in Thailand from December 1971 to September 1972.  The Board agrees and service connection is awarded for the following reasons.

Specific regulations apply for Veterans who served (a) in the Republic of Vietnam between January 9, 1962, to May 7, 1975, or (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971; these Veterans are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2014).  Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  See infra.  The outcome of this case turns on whether the Veteran can be presumed to have been exposed to an herbicide agent during his active service in Thailand. 

The Veteran's service record reflects that he did not serve in the Republic of Vietnam but had served at Udorn Airfield in Thailand from December 1971 through September 1972.  See March 2011 Nehmer Memorandum for the Record.  Pursuant to its duty to assist, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.

The Veteran served in the 432nd Avionics Maintenance Squadron at Udorn RTAFB.  A service performance report covering his period of service in Thailand from December 1971 to September 1972 indicates that he served as an automatic flight control systems shift supervisor.  Listed duties included supervising the inspection, checking, troubleshooting, removal, repair, installation, and adjustments of the automatic flight control systems and related components, assemblies and subassemblies.  

The Veteran contends that he was near the perimeter of the base in performing his duties (e.g., pre-flight and post flight basic flight inspections).  Additionally, the Veteran testified that he had unofficial duties which also placed him on or near the perimeter as he was often assigned additional duties to guard the aircraft out on the perimeter.  He performed these duties on numerous occasions as directed by his supervisor.  

During the Veteran's hearing, a witness, D.B., provided testimony in support of the Veteran's claim.  D.B. claimed that he was at Udorn RTAFB at the same time as the Veteran though he did not know the Veteran.  D.B. stated that he was a security police officer.  He stated that based upon his conversations with the Veteran, he believed the Veteran served unofficially as a security augmenter which was a special duty that involved working in close proximity to the perimeter.  He then described his understanding of the types of activities that were typically conducted at the base of the perimeter, e.g., aircraft guards, ammunition runners, and concluded that the Veteran's unofficial duties would likely have him near the perimeter.

The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's testimony that he was required to work on equipment which was located near the perimeter of the airfield/base to be competent and credible evidence of such exposure.  Similarly, the Board finds the Veteran's testimony that his unofficial duties also placed him near the perimeter to be credible evidence.  Therefore, all reasonable doubt is resolved in his favor as to whether he was near the perimeter of the military base in Thailand.  See M21-1MR, Part IV.ii.2.C.10.q; see also, e.g., New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, VA Compensation & Pension Service Bulletin 3 (May 2010).  Given that diabetes mellitus type II is a disease that is presumed related to herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection is warranted on this basis.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

B. Left Inguinal Hernia

The Veteran avers that his left inguinal hernia had its onset in service or that this disability is secondary to his service-connected back disability.  Specifically, he testified that his left inguinal hernia had its onset towards the end of his active duty as he experienced swelling in his abdomen area on his side.  He stated that he sought treatment one time in service and the doctor did not know what was wrong.  He also expressed concern that his back disability was causing his hernia.  For the following reasons, the Board finds that service connection is not warranted.

The Veteran's service treatment records are negative for any complaint or findings referable to an inguinal hernia.  In fact, the Board notes that while his service treatment records document complaints of and treatment for low back pain, there were no documented complaints of hernia or abdominal pain in conjunction with the back pain.  His periodic examinations throughout his extensive period of service show normal clinical findings for the abdomen and viscera (including hernia).  On the report of medical history upon retirement, the Veteran denied having or having had a rupture or hernia.  The abdomen and viscera (including hernia) were again noted to be normal on his separation/retirement examination in January 1979.  It specifically stated, "[#]31. Negative for hernia."    

The post service record demonstrates that the Veteran had a loose left inguinal ring in the clinical summary of a December 1995 private treatment record.  Otherwise, the evidence suggests that the Veteran developed a left inguinal hernia sometime in the mid-2000s.  

In support of his claim, the Veteran submitted a June 2008 form for medical examination in connection with VA compensation which was filled out by Dr. M.  It was noted that the Veteran developed left inguinal hernia over the last several months and that it was repaired adequately in June 2008.  The Veteran believes that this evidence is sufficient to link his left inguinal hernia to service and/or his back disability.  See June 2009 Statement in Support of Claim. 

In December 2009, the Veteran was afforded a VA examination for his left inguinal hernia claim.  The case file was reviewed and the Veteran's medical history and statements were considered.  The examiner noted that the Veteran had a history of left inguinal hernia surgical repair several years ago.  There was no history of injury or wound related to the hernia.  The examiner noted that the onset of the inguinal hernia was approximately 3 to 4 years ago with surgery occurring at that time.  He indicated that it was not related to military service.  He also opined that the left inguinal hernia was not caused by or a result of, due to, or aggravated by DDD of the lumbar spine.  He explained that an inguinal hernia does not develop or become aggravated by DDD of the lumbar spine; it is anatomically separated and is not influenced by the spine or disc disease.  

Certainly, the Veteran is competent to state the observable pain that he experiences in his abdomen area or side of his body to include onset and location of pain.  See Layno, 6 Vet. App. at 470.  He is competent to state the types of physical limitations that he experiences because of his disability.  As mentioned, at the Board hearing, the Veteran stated that his left inguinal hernia had its onset towards the end of his active duty and/or was related to his back disability.  He expressed uncertainty that the back was causing the hernia.  He believed that the hernia onset occurred on temporary duty when he had to do much lifting, aggravating his back.  He stated that he can feel the hernia in his back and that he seeks current treatment for his back problems.  However, he acknowledged that no medical professional has confirmed that he has a hernia that is the result of his back disability.  

On review, the Board finds that the Veteran's statements of continuity of symptoms since service (i.e., in-service onset) are not credible evidence in support of direct service connection.  In this regard, the Board notes the Veteran's statements denying any rupture or hernia at the time of separation/retirement and the normal clinical findings upon throughout period examinations in service and at separation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  The most probative evidence in this case indicates that the hernia onset years after service and is unrelated to service.  Thus, service connection on a direct basis for inguinal hernia is not warranted.  The evidence does not suggest and the Veteran does not claim that he had a remote onset of left inguinal hernia, manifesting years after separation from service, as a result of an in-service event.  

The Board has also considered the evidence of record in light of the Veteran's claim of secondary service connection.  With respect to a link between the left inguinal hernia and a service-connected disease or injury (namely, DDD of the lumbar spine), the Board has considered the evidence addressing such a link - the Veteran's statements and the December 2009 VA examiner's opinion.

To this end, the Board finds that the VA examiner's opinion which is rooted in medical principles to hold greater probative weight than the Veteran's lay statements of causation or aggravation, attributing his left inguinal hernia to DDD of the lumbar spine.  This VA examiner considered the Veteran's history and based on medical principles known to the examiner regarding the medical processes involved, he concluded that there was no relationship - i.e., causation or aggravation - between the inguinal hernia and the lumbar spine disability.  The VA examiner also stated the opinion clearly and unequivocally, and he articulated the medical reasons that led him to reach his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no further probative evidence tending to conflict with this examiner's opinion.

Additionally, the Board finds that Dr. M's note is not sufficient evidence to show a relationship between the left inguinal hernia and service or a service connected disease or injury.  In fact, Dr. M unequivocally states that the Veteran developed this hernia over the last several months.  There is no mention of the etiology of the hernia.  Thus, this statement is not accorded any probative value with respect to establishing a link between the left inguinal hernia and service or between the inguinal hernia and the service-connected lumbar spine disability.  

Consequently, the claim of service connection is denied on both a direct and secondary basis.  See 38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.

III.  Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's service-connected DDD of the lumbar spine was assigned a 20 percent disability evaluation for the entire period of the appeal pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that lumbosacral or cervical strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.  Note 6 also provides that the thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For purposes of VA compensation, the regulations define normal range of motion for the thoracolumbar spine as 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability.

The Veteran provided testimony at his Board hearing as to the functional restrictions he experiences due to his back disability.  He stated that he uses a transcutaneous electrical nerve stimulation (TENS) unit and a cold pack frequently to alleviate his back pain.  He described his limitations with standing or walking long distances.  He reported having daily pain that subsides at times, but when he experiences discomfort with too much movement, he has to sit or lay down and utilize a cold pack to relieve his pain.  His pain and discomfort affects his ability to perform the type of work he desires, for instance working around the house.

A November 2008 clinical evaluation by the Veteran's chiropractor, Dr. B., shows an orthopedic examination of the lumbar spine was conducted along with associated neurological testing.  In relevant part, range of motion findings were listed as follows: flexion was mildly restricted; extension was severely restricted with pain; right lateral flexion was mildly restricted with pain; left lateral flexion was normal with pain; and right rotation was mildly restricted with pain.  There were no reports of range of motion testing measured in degrees.  

The Veteran underwent a VA examination in September 2008 where he reported intermittent soreness across the lower back occurring weekly with tingling radiation to the right lower extremity.  He avoided heavy lifting.  Pain was somewhat relieved by rest and a TENS unit.  His usual pain is at a level 6 out of 10, lasting for 2 to 3 days.  He takes over-the-counter medication (Aleve) several times a week to assist with the pain.  The Veteran denied having any incapacitating episodes or flare-ups and stated that he did not have limitations to walking.  Upon examination, there were no spasms, atrophy, guarding, tenderness, or weakness of the thoracic spine.  There was normal posture and gait with no abnormal spinal curvatures, including lumbar lordosis, scoliosis, kyphosis, or reverse lordosis.  There was no thoracolumbar spine ankylosis.  

Range of motion testing revealed the following results.  Flexion was to 85 degrees with pain starting and ending at 85 degrees.  There was no additional loss of motion on repetition.  Extension was to 15 degrees with pain beginning and ending at 15 degrees with no additional loss of motion on repetition.  Right and left lateral rotation was to 30 degrees with pain beginning and ending at 30 degrees with no additional loss of motion on repetition.  Lateral flexion (right and left) was to 20 degrees with pain beginning and ending at 20 degrees with no additional loss of motion on repetition.  There was a mild restriction on doing chores.  It was noted that his spine condition did not affect his employment.

The Veteran was afforded a VA examination in February 2014.  He did not report flare-ups that impacted the function of his back.  He described having pain in the lower back with right sciatic pain.  Range of motion testing revealed the following results.  Forward flexion ended at 35 degrees with pain.  Extension was reported as being unable to be performed.  Right lateral flexion ended at 10 degrees with pain.  Left lateral flexion ended at 10 degrees with pain.  Right lateral rotation ended at 10 degrees with pain.  Left lateral rotation ended at 10 degrees with pain.  The Veteran was able to perform the repetitive-use testing and the results were the same as above.  The examiner noted functional loss and/or functional impairment of the back with contributing factors of incoordination, pain on movement, and disturbance of locomotion; it was noted that the Veteran stands flexed at 10 degrees and he could not straighten up.  There were no muscle spasms resulting in abnormal gait/spinal contour or localized tenderness/pain to palpation in the back.  There was no guarding.  There was right lower extremity moderate radiculopathy, but none identified on the left side.  There were no other neurological abnormalities or findings related to his back.  The Veteran was noted to have IVDS of the lumbar spine but no incapacitating episodes over the past 12 months due to IVDS.  There was no ankylosis of the lumbar spine.

The Veteran uses a brace and a cane for his back to aid with ambulation.  The examiner noted that the Veteran's back disability affects his ability to work in that he would be unable to perform any type of physical labor.  He could not bend, stoop, tug, pull or walk for long distances or sit for long periods of time.  Lastly, the examiner noted that while it is true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the lumbar spine is used repeated over a period of time, it would be purely speculative to state exactly what degree of additional range of motion loss would be due to pain on use or during flare-ups.  

As mentioned, the next higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine would be a 40 percent rating which contemplates forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  At his worst, the Veteran has demonstrated limitation of forward flexion to 35 degrees with pain.  Any ankylosis of the spine, including favorable, has not been demonstrated during the period of the appeal.  "Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (5).  Although during the February 2015 examination, it was noted that the Veteran could not perform range of motion testing for extension and that the Veteran was standing flexed at 10 degrees, the examiner unequivocally noted that there was no ankylosis of the spine.  There was no fixation of a spinal segment in a neutral position.  He was able to perform other range of motion testing as indicated above.  

As there was no ankylosis of any sort, favorable or unfavorable, on this record, the Veteran cannot be awarded a 50 percent or 100 percent disability rating based on the relevant criteria.  The Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine or any symptoms indicative of unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's spine is not fixated or immobile.  While the noted ranges of motion were limited by pain, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned.

The Board finds that the November 2008 clinical evaluation by Dr. B shows that the Veteran's range of motion was restricted; however, these findings were not reported in degrees.  To this end, the Board finds the results from the VA examination performed with a goniometer objectively measuring the Veteran's range of motion to be more probative for rating purposes.  

In addition, there is no indication that the Veteran has had incapacitating episodes for a rating under the IVDS rating criteria noted above.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability, and VA examination reports show that, while the Veteran did have IVDS, he did not have incapacitating episodes.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As far as any additional separate neurological findings, the Board finds that the Veteran in already in receipt of a separated neurological rating under Diagnostic Code 8520 for right lower extremity radiculopathy associated with his DDD of the lumbar spine.  He does not contend and the record does not show that the Veteran has left lower extremity neurological issues.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain, restricted movement/activity, and discomfort on numerous occasions.  However, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (finding that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss).  Upon VA examinations, repetitive motion did not increase the loss of range of motion, and while the Veteran had pain during a flare-up or repetitive use, he did not experience other additional functional loss.  In fact only his testimony indicated that he had flare-ups of his back disability; the examination reports stated the contrary.  Thus, his disability picture does not more nearly approximate forward flexion limited to 30 degrees or less.  Indeed, even when considering the effect of the Veteran's pain, he is still has range of motion.  As such, his disability also does not more closely approximate favorable ankylosis.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 20 percent for DDD of the lumbar spine.



Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's DDD of the lumbar spine is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's symptoms of painful movement with limitations on standing or walking, and discomfort on movement affecting his ability to perform desired tasks as a result of his service-connected lumbar spine disability are contemplated by the schedular criteria but they are not so severe as to warrant a higher rating than the 20 percent rating assigned because the Veteran was able to demonstrate flexion that exceeded 30 degrees.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are in fact higher ratings available under the General Rating Formula for Diseases and Injuries of the Spine, but the Veteran's disability is not productive of such manifestations, as discussed above.  Additionally, the Board notes that the Veteran is already in receipt of a separate rating under Diagnostic Code 8520 for right lower extremity radiculopathy associated with his DDD of the lumbar spine.  As the applicable rating codes allowed for a separate rating, one was already assigned by the RO, as appropriate.

The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 






ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for a left inguinal hernia, to include as secondary to service-connected DDD of the lumbar spine, is denied.

An increased evaluation in excess of 20 percent for DDD of the lumbar spine is denied.


REMAND

Presently, the Veteran does not the meet the criteria for a schedular TDIU as his combined rating for his service connected disabilities is 40 percent.

In light of the grant of service connection for diabetes mellitus type II, the issue of entitlement to a TDIU is remanded for AOJ consideration as it is intertwined with the effectuation of the award of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following completion of the actions specified in the Board's Order herein on the issue of entitlement to service connection for diabetes mellitus type II, readjudicate the claim of entitlement to a TDIU, taking any additional development action as is deemed proper, including consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


